Exhibit 3.1 Articles of Amendment to the Amended and Restated Articles of Incorporation ARTICLES OF AMENDMENT TO THE AMENDED AND RESTATED ARTICLES OF INCORPORATION OF CITIZENS FIRST CORPORATION Citizens First Corporation, a corporation organized and existing under the laws of the Commonwealth of Kentucky (the “Corporation”), in accordance with the provisions of Section 271B.6-020 of the Kentucky Business Corporation Act thereof, does hereby adopt these Articles of Amendment to the Amended and Restated Articles of Incorporation of Citizens First Corporation for the purpose of determining the preferences, limitations and relative rights of a new series of preferred stock to be designated as “Fixed Rate Cumulative Perpetual Preferred Stock, Series A”. The board of directors of the Corporation (the “Board of Directors”), in accordance with the articles of incorporation and bylaws of the Corporation and applicable law, duly adopted the following amendment on December 16, 2008 creating a series of 250 shares of Preferred Stock of the Corporation designated as “Fixed Rate Cumulative Perpetual Preferred Stock, Series A”. RESOLVED, that pursuant to the provisions of the articles of incorporation and the bylaws of the Corporation and applicable law, a series of Preferred Stock, no par value per share, of the Corporation be and hereby is created, and that the designation and number of shares of such series, and the voting and other powers, preferences and relative, participating, optional or other rights, and the qualifications, limitations and restrictions thereof, of the shares of such series, are as follows: Part 1.
